Citation Nr: 0633638	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  03-18 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. §1318.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active service from October 1942 to April 
1959.  He died in March 2002.  The appellant is his widow.

This claim comes before the Board of Veterans' Appeals on 
appeal from September 2002 and  January 2003 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas


FINDINGS OF FACT

1.  The veteran died in March of 2002; his death certificate 
lists the cause of death as sudden death most likely 
secondary to pulmonary embolism versus acute myocardial 
infarction with lupus anticoagulation antibody syndrome, 
chronic obstructive pulmonary disease, congestive heart 
failure, left lung mass and sick sinus syndrome as 
significant contributing factors.  

2.  At the time of the veteran's death, service connection 
was in effect for:  herniated nucleus pulposus; traumatic 
arthritis of the right knee and right ankle; appendectomy; 
Dupuytren's contracture; varicocelectomy; and tonsillectomy.

3.  A service-connected disability did not contribute 
substantially or materially to the veteran's death.

4.  At the time of his death, the veteran was not in receipt 
of, or entitled to receive, compensation for service-
connected disability that was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death.

5.  At the time of the veteran's death, claims were pending 
for an increased rating for herniated nucleus pulposus, 
traumatic arthritis of the right knee and right ankle, 
service connection for rheumatoid arthritis and service 
connection for an upper respiratory condition.  Those claims 
were denied by a September 2002 rating decision.  

6.  There were no VA benefits due and unpaid to the veteran 
at the time of his death.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§  1101, 1110, 1112, 1113, 
1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.312 (2006).

2.  The requirements for establishing entitlement to DIC 
under 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2006).

3.  The appellant's claim for entitlement to accrued benefits 
is without legal merit. 38 U.S.C.A. § § 5101, 5121 (West 
2002); 38 C.F.R. § 3.1000 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2005). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the appellant 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the appellant is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 


A.	Duty to Notify

By letter dated in July 2002, the RO notified the appellant 
of the evidence required to establish entitlement to service-
connection for the veteran's death and for DIC benefits.  
This letter described VA's duty to assist the appellant in 
the development of these claims and advised the appellant 
what evidence VA was responsible for obtaining and what 
evidence VA would assist her in obtaining.  This notice 
complied with the notice requirement of Pelegrini, as it was 
provided prior to the January 2003 rating decision.

Although the July 2002 letter did not inform the appellant of 
the evidence required to substantiate a claim for accrued 
benefits, such information was provided in the June 2003 
statement of the case, which fully explained the applicable 
provisions pertaining to the claims on appeal. 

B.	Duty to Assist

VA fulfilled the duty to assist the appellant in the 
development of these claims.  The record in this case 
includes relevant service and VA medical records.  The 
appellant has had the opportunity to submit additional 
evidence and has not alleged that any relevant evidence 
remains outstanding.  Additionally, the Board notes that the 
appellant initially sought to present testimony in a hearing 
before the Board but subsequently cancelled that hearing.  

With respect to VA's duty to provide a medical opinion 
pursuant to 3.159 (c)(4), such an opinion is unnecessary in 
this case.  Assistance shall also include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2004).   The evidentiary record does not show 
that the listed cause of the veteran's death is associated 
with an established event, injury, or disease in service; 
manifested during an applicable presumptive period; or 
otherwise associated with military service.  That the veteran 
is deceased, i.e., the current disability requirement has 
been met, see Carbino v. Gober, 10 Vet. App. 507, 509 (1997), 
does not by itself trigger the Secretary's obligation under 
§ 5103A(d) of providing a medical examination or obtaining a 
medical opinion.   




II.  Analysis of Claims

A.  Entitlement to accrued benefits

At the time of the veteran's death, claims were pending for 
service connection for an upper respiratory condition, 
service connection for rheumatoid arthritis, increased rating 
for traumatic arthritis of the right knee and right ankle and 
increased rating for herniated nucleus pulposus.  The RO 
denied these claims in a September 2002 rating decision.    

The medical evidence of record at the time of the veteran's 
death includes service medical records, dated from 1942 to 
1959, a report of a VA outpatient examination in 1969, 
records of a 1994 hospitalization and VA outpatient and 
hospital treatment records dated from 2001 to 2002.  Because 
the appellant's claim is for the purpose of accrued benefits, 
the Board is prohibited from considering medical evidence 
received after the date of the veteran's March 2002 death, 
other than VA records that were constructively of record at 
the time of death.  See 38 C.F.R. § 3.1000(a) (2006).

The law governing claims for accrued benefits provides that, 
upon the death of the veteran, his lawful surviving spouse 
may be paid periodic monetary benefits to which he was 
entitled at the time of his death, and which were due and 
unpaid, based on existing rating decisions or other evidence 
that was on file when he died.  38 U.S.C.A. § 5121 (West 
2002); 38 C.F.R. § 3.1000 (2006).

Although a veteran's claim terminates with the veteran's 
death, a qualified survivor may carry on the deceased 
veteran's claim to a limited extent by submitting a timely 
claim for accrued benefits.  See 38 U.S.C.A. § 5121 (West 
2002); see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The 
appellant's claim for accrued benefits is separate from, but 
derivative of, any claim that the veteran filed prior to his 
death.    In other words, the appellant takes any claim of 
the veteran as it stood on the date of his death.  Zevalkink 
v. Brown, 102 F. 3d 1236, 1242 (Fed. Cir. 1996).  Hence, in 
order for a surviving spouse to be entitled to accrued 
benefits, the veteran must have had a claim for VA benefits 
pending at the time or his death or have been entitled to 
such benefits under an existing rating or decision.  Jones v. 
West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

1.  Service connection for rheumatoid arthritis

In general, service connection may be granted for a current 
disability resulting from injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be presumed for certain diseases if it 
is shown that the veteran served continuously for 90 days or 
more during a period of war or during peacetime after 
December 31, 1946, such disease became manifest to a degree 
of 10 percent within one year from the date of discharge, and 
there is no evidence of record establishing otherwise.  38 
U.S.C.A. §§ 1101, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2005).  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  38 
C.F.R. § 3.303(d). 

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran's service medical records contain no complaints, 
treatment, or diagnosis of rheumatoid arthritis.  Post-
service records reflect that the veteran was service-
connected for traumatic arthritis of the right knee and right 
ankle.  VA outpatient records note a diagnosis of 
osteoarthritis.  However,  the post-service medical records, 
including the VA examination in January 1960 and VA 
outpatient and inpatient treatment records from 1994 to 2002, 
contain no diagnosis of rheumatoid arthritis.  As there is no 
evidence of a diagnosis of rheumatoid arthritis, the initial 
element of a current disability is not satisfied, and the 
claim must be denied.  

2.  Service connection for an upper respiratory condition

The veteran sought service connection for an upper 
respiratory condition. The post-service medical records 
reflect that the veteran was treated for COPD and that COPD 
was listed as a significant factor contributing to death.   
The service medical records are devoid of any complaint, 
diagnosis or finding or a respiratory condition.  There is no 
record of diagnosis of a respiratory condition within one 
year of separation from service.   The earliest post-service 
record of a diagnosis of COPD is contained in hospital 
records from 1994.  Treatment for COPD is documented 
throughout the VA outpatient and hospitalization records; 
however, none of these records contain any medical opinions 
relating COPD to the veteran's service.  Accordingly, as 
there is no evidence of a nexus to service,  the claim for 
service connection for COPD must be denied.   

3. Increased rating for herniated nucleus pulposus

A 40 percent rating for herniated nucleus pulposus was in 
effect from October 1974.   

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2006).

In both claims for an increased rating on an original claim 
and an increased rating for an established disability, only 
the specific criteria of the Diagnostic Code are to be 
considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

The provisions of VA's Schedule for Rating Disabilities 
pertaining to intervertebral disc syndrome were revised, 
effective September 23, 2002, and other amendments of the 
Schedule, addressing disabilities of the spine, were revised, 
effective September 26, 2003.  When regulations are changed 
during the course of an appeal, the criteria that are to the 
advantage of the appellant should be applied.  However, if 
the revised regulations are more favorable to the appellant, 
then an award of an increased rating based on a change in law 
may be granted retroactive to, but no earlier than, the 
effective date of the change. See VAOPGCPREC 3-2003, 65 Fed. 
Reg. 33422 (2000).

Prior to September 26, 2003, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295, which pertained to lumbosacral strain, 
a 40 percent evaluation was applied for severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, DC 5295 (2002).

Prior to September 26, 2003, limitation of motion of the 
lumbar spine was rated according to Diagnostic Code 5292.  
Limitation of motion of the lumbar spine was rated as 10 
percent disabling when slight, 20 percent disabling when 
moderate, and 40 percent disabling when severe.  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5292 (2002).

Prior to September 23, 2002, intervertebral disc syndrome was 
rated according to Diagnostic Code 5293.  An evaluation of 40 
percent was assignable for severe, recurring attacks of 
intervertebral disc syndrome with intermittent relief.  A 
60 percent evaluation was assignable for pronounced 
intervertebral disc syndrome; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc, little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001).

Effective September 23, 2002, VA amended the criteria for 
rating intervertebral disc syndrome, but continued to 
evaluate that disease under DC 5293.  See 67 Fed. Reg. 54,345 
(Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, DC 5293 
(2005)).  Effective September 26, 2003, VA updated the entire 
section of the rating schedule that addresses disabilities of 
the spine.  This update included a renumbering of the 
diagnostic codes pertinent to back ratings.  According to 
that renumbering, DC 5243 now governs ratings of 
intervertebral disc syndrome.  See Fed. Reg. 51,443 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, DCs 5235-5243 (2005)).

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
on the total duration of incapacitating episodes over the 12 
months preceding the claim or by combining under 38 C.F.R. § 
4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 60 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
six weeks during the 12 months preceding the claim, while a 
40 percent rating is warranted where there are incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the 12 months preceding the claim.  
A 20 percent evaluation is warranted where there are 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the 12 months 
preceding the claim.  A 10 percent rating is applicable with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the 12 months 
preceding the claim. 38 C.F.R. § 4.71a, DC 5293 (2005).

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243). The General Rating Formula for 
Diseases and Injuries of the Spine provides for assignment of 
a 40 to 100 percent evaluation for unfavorable ankylosis of 
the spine. Diagnostic Code 5243 provides that intervertebral 
disc syndrome (preoperatively or postoperatively) be rated 
either under the General Rating Formula for Disease and 
Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The incapacitating episode rating scheme set forth in 
Diagnostic Code 5243 is nearly the same as that utilized in 
the 2002 version of Diagnostic Code 5293.

The rating criteria of the General Rating Formula for 
Diseases and Injuries of the Spine provide a 100 percent 
rating for unfavorable ankylosis of the entire spine; and a 
50 percent rating for unfavorable ankylosis of the entire 
thoracolumbar spine.  The criteria for a 40 percent rating 
are: unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  The criteria for a 30 percent rating are: forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  The 
criteria for a 20 percent rating are:  forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is provided for: forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

The amended rating criteria define normal range of motion for 
the various spinal segments for VA compensation purposes.  
Normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees. The normal ranges of motion for each 
component of spinal motion are the maximum that can be used 
for calculation of the combined range of motion. See 38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 
51,454 (Aug. 27, 2003).

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule. See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

There are no findings in the evidence of record that would 
support a higher evaluation for herniated nucleus pulposus.  
According to the criteria of Diagnostic Code 5293 that were 
in effect prior to September 23, 2002,  a higher rating would 
not be appropriate.  Medical records show no diagnosis of 
persistent symptoms compatible with sciatic neuropathy or 
other neurological findings appropriate to the site of the 
diseased disc, such that a 60 percent evaluation would have 
been appropriate under Diagnostic Code 5293.  

Similarly, under the revised criteria of Diagnostic Code 
5293, in effect after September 23, 2002, there is no basis 
for an increased evaluation.  Specifically, there is no 
evidence that, in 12 months prior to the application for an 
increased rating,  the veteran had incapacitating episodes of 
six weeks or longer.

There is also no medical evidence to support an increased 
rating according to the criteria of the General Rating 
Formula for Diseases and Injuries of the Spine.  Under these 
rating criteria, a 50 percent rating would be applied for 
unfavorable ankylosis of the entire thoracolumbar spine.  The 
evidence of record does not contain findings of unfavorable 
ankylosis of the thoracolumbar spine.  Absent such findings, 
there is no basis upon which a higher rating could be applied 
in this case.

4.  Traumatic arthritis of the right knee and right ankle

A 30 percent rating for traumatic arthritis of the right knee 
and right ankle was in effect from  October 1974, pursuant to 
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  

Diagnostic Code 5010 provides that traumatic arthritis is 
evaluated based upon limitation of motion of the affected 
part, like degenerative arthritis. See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Pursuant to Diagnostic Code 
5003, arthritis established by x- ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. However, when the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003. 
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Code 5260 for limitation of flexion, a 0 percent 
evaluation is warranted for knee flexion limited to 60 
degrees, a 10 percent evaluation is warranted for knee 
flexion limited to 45 degrees and a 20 percent evaluation is 
warranted for knee flexion limited to 30 degrees. 38 C.F.R. § 
4.71a, Diagnostic Code 5260 ( 2006).

For limitation of extension under Code 5261, a 0 percent 
evaluation is warranted for extension limited to 5 degrees, a 
10 percent evaluation is warranted for extension limited to 
10 degrees, and a 20 percent evaluation is warranted for 
extension limited to 15 degrees. 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2006).

Diagnostic Code 5271 assigns a 10 percent evaluation for 
moderate limitation of motion of the ankle and a 20 percent 
evaluation for marked limitation of motion of the ankle.

The Office of General Counsel (GC) has issued two opinions 
pertinent to claims of entitlement to increased evaluations 
for knee disabilities.  These GC opinions reflect that a 
veteran who has x-ray evidence of arthritis and instability 
of the knee may be evaluated separately under Diagnostic 
Codes (DCs) 5003 and 5257 provided additional disability is 
shown. VAOPGCPREC 23-97 (July 1, 1997) (23-97); VAOGCPREC 9- 
98 (August 14, 1998) (9-98).  Additional disability is shown 
when a veteran meets the criteria for a noncompensable 
evaluation under either DC 5260 or 5261, which include 
flexion limited to 60 degrees or extension limited to 5 
degrees, or when there is painful motion such that it adds to 
the actual limitation of motion shown under DC 5260 or DC 
5261. 9-98 at paragraphs 1, 6.  A separate evaluation may 
also be granted under DC 5003 and 38 C.F.R. § 4.59, when a 
veteran technically has full range of motion that is 
inhibited by pain. 9-98 at paragraphs 4, 6; see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

There is no evidence to support an increased evaluation for 
traumatic arthritis of the right knee and right ankle.   
There are no examination findings of instability of the right 
knee.  There are no specific findings regarding limitation of 
flexion and extension of the right knee and no findings 
regarding the extent of limitation of motion of the right 
ankle.  As there is no evidence to substantiate an increase 
in the severity of the condition, an increased evaluation for 
traumatic arthritis of the right knee and right ankle cannot 
be granted.  

B.  Service connection for the cause of death

The appellant claims that she is entitled to Dependency and 
Indemnity Compensation (DIC) benefits on the basis that the 
veteran died secondary to service connected disabilities.  38 
U.S.C.A. § 1310 (West 2002).

The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death. 38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports. 38 C.F.R. § 3.312(a). For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto. 38 C.F.R. § 3.312(b). In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection. 38 C.F.R. § 
3.312(c)(1).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is a 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. § 
3.303(b). Additionally, for veteran's who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
hypertension and other cardiovascular diseases, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service. 38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).
Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected. 38 C.F.R. § 3.310. The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Under 38 U.S.C.A. § 5107 (2002), VA shall consider all 
information and lay and medical evidence of record in a case 
before VA with respect to benefits under laws administered by 
VA, and when there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a mater, give the benefit of the doubt to 
the claimant.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).

A certificate of death on file shows that the veteran died at 
the Amarillo VA Health Care System on March 20, 2002, at the 
age of 83.  The immediate cause of death was recorded as 
sudden death, most likely secondary to pulmonary embolism 
versus acute myocardial infarction.  Lupus anticoagulation 
antibody syndrome, chronic obstructive pulmonary disease, 
congestive heart failure, left lung mass and sick sinus 
syndrome were recorded as significant contributing factors.   

There is no medical evidence of record relating the cause of 
death to service or to any service-connected condition.  
Service medical records do not contain any record of 
diagnosis or treatment of any cardiovascular or pulmonary 
conditions.  An October 1955 annual physical noted no cardiac 
or pulmonary conditions.  A December 1956 examination report 
contains a notation of an azygos lobe, evident on x-ray,  but  
no evidence of definite pulmonary or cardiac pathology.  An 
April 1959 physical profile noted normal pulmonary and 
cardiac findings.

Post-service, a report of a January 1960 VA examination 
reflects normal cardiovascular and respiratory findings. 
Medical records show that the veteran was hospitalized in 
November 1994 for treatment of COPD secondary to bronchitis.  
These records do not contain any medical opinions relating 
COPD or bronchitis to the veteran's service or to any of his 
service-connected conditions.  

The Board notes the statements submitted by the appellant and 
others who knew the veteran.  These statements include 
observations regarding the veteran's illness and in some 
cases express opinions that the veteran's death was related 
to exposure to cold weather and harsh conditions during his 
wartime service.  While the Board appreciates the sincerity 
of these statements, such lay statements are not competent 
medical evidence for the purpose of determining service 
connection for the cause of the veteran's death.  Evidence 
that requires medical knowledge must be provided by someone 
qualified as an expert by knowledge, skill, experience, 
training, or education.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Accordingly, these assertions are not sufficient 
to provide a nexus between the veteran's service and his 
death.  

C.  Entitlement to DIC Benefits under 38 U.S.C.A. § 1318

Benefits may be paid to a deceased veteran's surviving spouse 
or children in the same manner as if death was service 
connected when the death was not caused by the veteran's own 
willful misconduct, and at the time of death the veteran was 
in receipt of, or entitled to receive, compensation for 
service-connected disability that was continuously rated 
totally disabling by a schedular or unemployability rating 
for a period of 10 or more years immediately preceding death, 
or was continuously rated totally disabling by a schedular or 
unemployability rating from the date of the veteran's 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding death.  38 U.S.C.A. § 
1318 (West 2002); 38 C.F.R. § 3.22 (2006).

In Wingo v. West, 11 Vet. App. 307 (1998), the Court 
interpreted 38 C.F.R.
§ 3.22(a) as permitting a DIC award in a case where the 
veteran had not established entitlement to VA compensation 
for a service-connected total disability and had never filed 
a claim for such benefits which could have resulted in 
entitlement to compensation for the required period. The 
Court concluded that the language of 38 C.F.R. § 3.22(a) 
would permit a DIC award where it is determined that the 
veteran "hypothetically" would have been entitled to a total 
disability rating for the required period if he or she had 
applied for compensation during his or her lifetime.

Effective January 21, 2000, VA promulgated a final regulation 
pertaining to DIC benefits for survivors of certain veterans 
rated totally disabled at time of death. See 65 Fed. Reg. 
3,388-3,392 (2000): a revision of 38 C.F.R. § 3.22.  The 
final regulation established an interpretive rule reflecting 
VA's conclusion that 38 U.S.C.A. § 1318(b) authorizes payment 
of DIC only in cases where the veteran had, during his or her 
lifetime, established a right to receive total service-
connected disability compensation from VA for the period 
required by that statute, or would have established such a 
right if not for clear and unmistakable error (CUE) by VA.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under a 
different statute, 38 U.S.C.A. § 1311(a)(2) (West 2002) 
(veteran required to have been rated totally disabled for a 
continuous period of eight years prior to death), the 
implementing regulation, 38 C.F.R. § 20.1106 (2004), does 
permit "hypothetical entitlement."

However, in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001) (NOVA I), the Federal Circuit addressed a 
challenge to the validity of 38 C.F.R. § 3.22, and found a 
conflict between that regulation and 38 C.F.R. § 20.1106. The 
Federal Circuit concluded that the revised 38 C.F.R. § 3.22 
was inconsistent with 38 C.F.R. § 20.1106, which interprets a 
virtually identical veterans benefit statute, 38 C.F.R. § 
1311(a)(2), and that VA failed to explain its rationale for 
interpreting these virtually identical statutes (38 U.S.C.A. 
§ 1311 and 38 U.S.C.A. § 1318) in conflicting ways. The 
Federal Circuit remanded the case, and directed VA to stay 
all proceedings involving claims for DIC benefits under 38 
U.S.C.A. § 1318 where the outcome is dependent on 38 C.F.R. § 
3.22, pending the conclusion of expedited VA rulemaking.

Accordingly, on April 5, 2002, VA amended 38 C.F.R. § 20.1106 
to provide that there would be no "hypothetical" 
determinations as to whether a deceased veteran had been 
totally disabled for eight years prior to death so that the 
surviving spouse could qualify for the enhanced DIC benefit 
available under 38 U.S.C. § 1311(a)(2). See 67 Fed. Reg. 
16,309-16,317 (April 5, 2002), effective May 6, 2002.

Thus, VA has established that "hypothetical entitlement" is 
not a viable basis for establishing benefits under either 38 
U.S.C.A. § 1311(a)(2) or 38 U.S.C.A. § 1318. However, in 
Rodriguez v. Nicholson, No. 03-1276 (U.S. Vet. App. August 5, 
2005), the Court determined that the theory of hypothetical 
entitlement should be applied to claims pending the date of 
the change of 38 C.F.R. § 3.22, on January 21, 2000. Prior to 
that time, the amended 38 C.F.R. § 3.22 could not be 
retroactively applied. In this case, there was no claim 
pending for DIC on January 21, 2000. Thus, hypothetical 
entitlement is not for application in this case. Therefore, 
the only possible ways of prevailing on a claim for benefits 
under 38 U.S.C.A. § 1318 are: (1) to meet the statutory 
duration requirements for a total disability rating at the 
time of death; or (2) to show that such requirements would 
have been met, but for clear and unmistakable error in a 
previous decision.  Neither is present in this matter.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
appellant is not entitled to DIC benefits. The Board 
sympathizes with the appellant.  However, the requirements of 
§ 1318 for an award of DIC benefits are clearly not met.  As 
previously discussed, the cause of the veteran's death is not 
service-connected.  Moreover, he was not in receipt of 
compensation at the 100 percent rate due to service-connected 
disability for a period of at least five years immediately 
after his discharge from active service or for 10 or more 
years prior to his death. Nor would he have been in receipt 
of such compensation in either case, but for clear and 
unmistakable error in a prior decision, which has not been 
established here.

The threshold legal requirement for establishing entitlement 
to this benefit is that at that time he died, the veteran 
must have been receiving (or entitled to receive) 
compensation for service-connected disability rated totally 
disabling.  In this case, the veteran's disabilities were 
rated as 80 percent disabling when he died.  As the threshold 
legal criterion for benefits under 38 U.S.C.A. § 1318 is not 
met, the claim must be denied.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).




ORDER

Entitlement to accrued benefits is denied.

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


